Citation Nr: 9921460	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested by 
arthralgias, alopecia, recurrent cystitis, fibromyalgia, fatigue, 
and loss of concentration, claimed as atypical connective tissue 
disease or atypical rheumatic syndrome secondary to elective 
cosmetic surgery for mammary hypoplasia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


REMAND

The veteran served on active duty from June 1980 to June 1984.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

Although where a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts pertinent 
to the claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his or her 
application if on notice that relevant evidence exists or may be 
obtainable.  This obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim (see Robinette v. Brown, 8 Vet. App. 69 (1995)), 
which depends further upon the Department having notice that 
relevant evidence may exist or could be obtained (see Franzen v. 
Brown, 9 Vet. App. 235 (1996)).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there is 
an incomplete application which references other known and 
existing evidence that pertains to the claim under consideration) 
and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).

When information sufficient to identify and locate necessary 
evidence is of record, the Department shall assist a claimant by 
requesting, directly from the source, existing evidence which is 
either in the custody of military authorities or maintained by 
another Federal agency.  38 C.F.R. § 3.159(c) (1998).

In this case, there is an indication that further records may 
exist that may have relevance to the veteran's claim.  The 
veteran should be advised what those records are and be given the 
opportunity to present them.  Furthermore, although the RO has 
tried to obtain the veteran's service medical records and the 
report of her hospitalization for breast augmentation surgery at 
Portsmouth Naval Hospital, another effort to obtain these records 
is warranted, in view of the only partially responsive answer 
from Portsmouth Naval Hospital.

There are of record two letters from N. James Doll, M.D., 
reflecting evaluation of the veteran in 1993 and 1994, and citing 
clinical and laboratory data reviewed by him.  Dr. Doll's actual 
treatment notes, examination reports, and laboratory or other 
diagnostic test results on the veteran are not of record.  The 
veteran should be given the opportunity to obtain Dr. Doll's 
complete treatment records of her, to include all laboratory and 
diagnostic work done, and all progress notes or examination 
results.

There is a recently submitted treatment note from Thomas V. 
Allen, M.D., indicating examination and recommended diagnostic 
follow-up.  The note is copied to Thomas J. Worgul, M.D.  The 
veteran should be given the opportunity to submit the actual 
treatment records of these doctors, and any laboratory or 
diagnostic studies done, if she wishes this information 
considered in connection with her claim.

The veteran is to be advised that her complete medical treatment 
records, to include all laboratory and diagnostic data, from 1984 
to the present, may be relevant to her claim and that she must 
submit them in order to assure a fully informed consideration of 
her claim.  In particular, Dr. Doll noted that the appellant had 
suffered a traumatic injury to her chest approximately one year 
after her original breast augmentation surgery, following which 
she had noticeable changes in her breasts.  Any treatment records 
associated with that injury and subsequent follow-up should be 
provided.

Ask the veteran for the dates and locations of any VA treatment 
she may have had since 1984.  Obtain and associate with the file 
her VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

In requesting the veteran's hospitalization records from 
Portsmouth Naval Hospital, the RO requested information to assist 
in locating records that might be retired.  The response was that 
there was no record of inpatient or outpatient treatment.  The 
Naval Hospital asked for certain specific information, some of 
which had not been provided by the RO, such as the veteran's full 
name and her date of birth.  In an effort to assure that 
potentially relevant information is of record, the RO should 
contact the Naval Medical Center in Portsmouth, Virginia, once 
again.  In order to increase the chance of success, the RO should 
ask the veteran to provide the exact date(s) of her surgery at 
the naval hospital.  If the hospital is unable to provide the 
information requested, ask it to indicate other potential 
sources, and follow up with any appropriate requests.

Ask the veteran to submit a copy of the naval hospital records if 
she has them.

The RO requested service medical records and received dental 
records from service and reserve medical records post-dating 
service.  The dental records indicate the veteran underwent an 
examination for release from active duty in April 1984.  A 
statement of administrative remarks dated in May 1984 indicates 
that the veteran reported her original health record to be lost.  
On the basis of that record, it appears that there may be no 
surviving medical records.  However, in an effort to assure that 
every effort is made, request the veteran's complete medical and 
clinical records from the National Personnel Records Center, to 
include the entrance and separation examinations, and any medical 
records for surgery in November 1983 (or such more specific date 
as the veteran may be able to provide) at Portsmouth Naval 
Hospital.

Thereafter, determine if the evidence submitted by the appellant 
and obtained from government/military sources presents a 
plausible claim.  If it does, undertake such development as may 
be warranted, to include scheduling the veteran for an 
examination by a rheumatologist.  Ask the doctor to review the 
claims file thoroughly in connection with the examination and to 
determine what diagnosis or diagnoses are appropriate to the 
veteran's symptomatology and whether it is at least as likely as 
not that any disease or disability she now has is related to 
silicone breast implants removed in 1994.

Accordingly, this case is REMANDED for the following:

1.  Contact the veteran and ask her whether 
she has received any VA treatment since 
1984, and, if so, to indicate the 
facilities and dates of such treatment.  
Obtain and associate VA treatment records 
with the file, to include reports of all 
laboratory and diagnostic studies.  Ask the 
veteran to provide the exact date of her 
surgery at Portsmouth Naval Hospital to 
assist in trying to obtain a copy of her 
records.  Ask her to submit copies of any 
service medical records she may have 
relating to that surgery or subsequent 
treatment or examinations.  Thereafter, 
contact the Naval Hospital, providing all 
information requested in the August 1996 
response, to include the veteran's FULL 
NAME (not just first, last and middle 
initial), social security number, dates of 
treatment, and date of birth.  If the 
hospital is unable to locate the records, 
follow up with any alternative sources 
indicated, to include National Personnel 
Records Center (NPRC).

2.  Make another request for the veteran's 
complete medical and clinical records from 
her service from 1980 to 1984, to include 
her hospitalization records and her 
entrance and separation examinations.  
Associate any response received with the 
claims file.

3.  Ask the veteran to obtain and submit 
the complete treatment records of Dr. James 
Doll, Dr. Thomas Allen, and Dr. Thomas 
Worgul.  The records are to include all 
examination reports, progress notes, 
laboratory and diagnostic studies.  Ask her 
to submit her complete medical records 
since 1984, to include all laboratory and 
diagnostic studies, and to include any 
treatment, evaluation, and follow-up from 
the chest injury reported by Dr. Doll to 
have occurred one year after the original 
breast augmentation surgery.  Let the 
veteran know that these records are 
important in connection with her claim, and 
that it is her ultimate responsibility to 
submit evidence to support her claim.  See 
38 C.F.R. § 3.159(c) (1998).

4.  Thereafter, review the claims file and 
determine whether the claim for disability 
claimed as secondary to elective cosmetic 
surgery is plausible.  If it is, undertake 
such development as may be indicated, to 
include scheduling the appellant for an 
examination by a rheumatologist, who is to 
review the claims folder in connection with 
the examination and to determine whether 
there is a diagnosis that can be associated 
with the veteran's complaints.  If such a 
diagnosis can be attributed to the 
veteran's symptoms, the examiner is asked 
to express an opinion as to the date of 
onset of said disease and its likely 
etiology.  In particular, is it at least as 
likely as not that any current disease is 
attributable to in-service breast 
augmentation surgery, or to chest injury 
reportedly sustained at some later date.  

5.  After completion of the above, 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
provide the veteran and her representative 
a supplemental statement of the case.  
Allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no action 
until she is so informed; however, she is free to submit 
additional evidence or argument to the RO while this case is in 
remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).



